EXHIBIT 10.2

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Northstar Neuroscience, Inc. (“Northstar”)
and Raymond N. Calvert (“Employee”) with respect to the following facts:

A. Employee is currently employed by Northstar pursuant to an Executive
Employment Agreement dated May 10, 2006, as amended by the First Amendment to
Executive Employment Agreement dated July 31, 2008 (as amended, “Employment
Agreement”).

B. Employee resigned from the offices of Vice President, Finance, Chief
Financial Officer and Secretary of the Company effective December 31, 2008.

C. Employee’s service as an employee will cease effective January 31, 2009 (the
“Separation Date”). Northstar wishes to reach an amicable separation with
Employee and assist Employee’s transition to other employment.

D. It is contemplated that Employee will enter into a Consultant Agreement with
Northstar to provide certain transition assistance services following the
Separation Date (the “Consultant Agreement”), provided, however, that such
Consultant Agreement is not part of the consideration provided in connection
with this Agreement.

E. Pursuant to the Employment Agreement, the parties are entering into this
Agreement.

F. The parties desire to settle all claims and issues that have, or could have,
been raised, by Employee in relation to Employee’s employment with Northstar and
arising out of or in any way related to the acts, transactions or occurrences
between Employee and Northstar to date, including, but not limited to,
Employee’s employment with Northstar or the termination of that employment, on
the terms set forth below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1. Agreement.

1.1 Termination of Employment. Employee’s employment with Northstar is
terminated by Northstar, pursuant to Section 7.3 of the Employment Agreement,
effective on the Separation Date.

1.2 Severance Package. Northstar agrees to provide Employee with the severance
benefits described in the Employment Agreement and in this Section 1.2 (the
“Severance Package”). As a point of clarification with respect to the prorated
bonus that is included in the Severance Package described in the Employment
Agreement, any prorated bonus owed to Employee will be paid by February 28, 2009
after Northstar is able to determine whether a bonus is payable and, if so, the
amount of such prorated bonus. As an additional inducement to entering into the
Consultant Agreement, Employee also will receive an extension of the termination
date for certain stock options granted to Employee to December 31, 2009, as set
forth in the Amendment to Stock Option Agreements in substantially the forms of
attached Exhibit A and Exhibit B (the “Amendments to Stock Option Agreements”).
Employee acknowledges and agrees that this Severance Package constitutes
adequate legal consideration for the promises and representations made by
Employee in this Agreement.

 

1



--------------------------------------------------------------------------------

1.3 No Bonus for 2009 Service. Employee acknowledges that he will not be
entitled to a bonus for any services rendered in 2009.

1.4 No Additional Vesting. Employee and Northstar hereby agree that any services
provided by Employee pursuant to the Consultant Agreement shall not constitute
“Services” as such term is defined in both of Northstar’s 1999 Stock Option Plan
and 2006 Performance Incentive Plan, each as amended to date, or the related
stock option agreements, notices of stock option grant or similar agreement, and
accordingly, except as otherwise provided herein, Employee shall not be entitled
to any additional vesting with respect to any stock options or other equity
awards held by Employee except as provided herein.

2. General Release.

2.1 Employee unconditionally, irrevocably and absolutely releases and discharges
Northstar, and any parent and subsidiary corporations, divisions and affiliated
corporations, partnerships or other affiliated entities of Northstar, past and
present, as well as Northstar’s employees, officers, directors, agents,
shareholders, successors and assigns (collectively, “Released Parties”), from
all claims related in any way to the transactions or occurrences between them,
directly or indirectly, to date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with Northstar, the
termination of Employee’s employment, Employee’s ownership of Northstar stock,
and all other losses, liabilities, claims, charges, demands and causes of
action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with Employee’s employment with
Northstar or Employee’s status as a Northstar stockholder. This release is
intended to have the broadest possible application and includes, but is not
limited to, any securities-related claims and any claims for breach of contract,
wrongful termination, defamation, employment discrimination, harassment,
retaliation, and any other tort, contract, common law, constitutional or other
statutory claims, arising under state, federal or local law, including, but not
limited to alleged violations of the federal Fair Labor Standards Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967, as amended, and all claims for
attorneys’ fees, costs and expenses. However, this general release is not
intended to bar any claims that, by statute, may not be waived, such as any
challenge to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement.

2.2 Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.

2.3 Employee declares and represents that Employee intends this Agreement to be
complete and not subject to any claim of mistake, that the release herein
expresses a full and complete release of all claims known and unknown, suspected
and unsuspected and that, regardless of the adequacy or inadequacy of the
consideration, Employee intends the release herein to be final and complete.
Employee executes this release with the full knowledge that this release covers
all possible claims against the Released Parties, to the fullest extent
permitted by law.

 

2



--------------------------------------------------------------------------------

2.4 Employee expressly waives Employee’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Employee or on Employee’s
behalf, related in any way to the matters released herein.

3. Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date of this Agreement, Employee has not filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against Northstar or
any of the other Released Parties in any court or with any governmental agency.

4. Mutual Nondisparagement. Employee agrees that Employee will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Northstar or any of the
other Released Parties. Accordingly, Northstar agrees that its officers and
directors will not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
Employee.

5. Confidentiality and Return of Northstar Property.

5.1 Confidential Separation Information. Employee agrees that the terms and
conditions of this Agreement, as well as the discussions that led to the terms
and conditions of this Agreement (collectively referred to as the “Confidential
Separation Information”) are intended to remain confidential between Employee
and Northstar. Employee further agrees that Employee will not disclose the
Confidential Separation Information to any other persons, except that Employee
may disclose such information to Employee’s immediate family members and to
Employee attorney(s) and accountant(s), if any, to the extent needed for legal
advice or income tax reporting purposes. When releasing this information to any
such person, Employee shall advise the person receiving the information of its
confidential nature. Neither Employee nor anyone to whom the Confidential
Separation Information has been disclosed will respond to, or in any way
participate in or contribute to, any public discussion, notice or other
publicity concerning the Confidential Separation Information. Without limiting
the generality of the foregoing, Employee specifically agrees that neither
Employee, Employee’s immediate family, Employee’s attorney nor Employee’s
accountant, if any, shall disclose the Confidential Separation Information to
any current, former or prospective employee of Northstar. Nothing in this
section will preclude Employee from disclosing information required in response
to a subpoena duly issued by a court of law or a government agency having
jurisdiction or power to compel such disclosure, or from giving full, truthful
and cooperative answers in response to a duly issued subpoena.

5.2 Confidential or Proprietary Information. Employee also agrees that Employee
will not use, remove from Northstar’s premises, make unauthorized copies of or
disclose any confidential or proprietary information of Northstar or any
affiliated or related entities, including but not limited to, their trade
secrets, copyrighted information, customer lists, any information encompassed in
any research and development, reports, work in progress, drawings, software,
computer files or models, designs, plans, proposals, marketing and sales
programs, financial projections, and all concepts or ideas, materials or
information related to the business or sales of Northstar and any affiliated or
related entities that has not previously been released to the public by an
authorized representative of those companies.

 

3



--------------------------------------------------------------------------------

5.3 Continuing Obligations. Employee understands and agrees that certain terms
and conditions of the Confidentiality, Inventions and Non-Competition Agreement
(“Confidentiality Agreement”) that Employee signed while employed by Northstar
survive the termination of Employee’s employment. Employee agrees to abide by
such surviving provisions of the Employment Agreement and Confidentiality
Agreement, including but not limited to nonsolicitation, noncompetition and
nondisclosure of Northstar’s confidential and proprietary information.

5.4 Return of Northstar Property. By signing this Agreement, Employee represents
and warrants that Employee will have returned to Northstar on or before the
Separation Date, all Northstar property, including all confidential and
proprietary information, as described in or required by paragraphs 5.2 and 5.3
above, and all materials and documents containing trade secrets, including lab
notebooks, and copyrighted materials, including all copies and excerpts of the
same.

6. Enforcement. If Employee breaches any of the terms in paragraphs 4 or 5 above
or their subparts, Northstar will immediately cease providing the severance
payments and benefits described in Section 1.2 above, to the extent those
payments and benefits have not yet been provided.

7. No Other Severance Benefits. Employee acknowledges and agrees that the
Severance Package provided pursuant to this Agreement is in lieu of any other
severance benefits to which Employee may be eligible under the Employment
Agreement, any other agreement and/or severance plan or practice, including the
Northstar Neuroscience, Inc. Severance Plan, July 2008. By signing this
Agreement, Employee expressly waives any right Employee may have to receive
severance under the Employment Agreement or Northstar Neuroscience, Inc.
Severance Plan, July 2008.

8. No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.

9. Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee is advised to consult with an attorney before executing this
Agreement.

9.1 Acknowledgments/Time to Consider. Employee acknowledges and agrees that:
(a) Employee has read and understands the terms of this Agreement; (b) Employee
has been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given the opportunity to have at
least twenty-one (21) days to consider whether or not to enter into this
Agreement (Employee may elect not to use the full consideration period at
Employee’s option); and (e) by signing this Agreement, Employee acknowledges
that Employee does so freely, knowingly, and voluntarily. If Employee decides to
enter into this Agreement, Employee must sign this Agreement and submit it to
Janine Hanson, Human Resources Director, no later than twenty-one (21) days from
December 3, 2008, or the Separation Date, whichever is later.

 

4



--------------------------------------------------------------------------------

9.2 Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
(7) days after the date Employee signs it. Employee’s revocation must be in
writing and received by Janine Hanson, Human Resources Director, by 5:00 p.m.
Pacific Time on the seventh day in order to be effective. If Employee does not
revoke acceptance within the seven (7) day period, Employee’s acceptance of this
Agreement shall become binding and enforceable on the eighth day (“Effective
Date”). The Severance Package will become due and payable after the later to
occur of the Effective Date or the Separation Date, provided Employee (i) does
not revoke acceptance prior to the Effective Date and (ii) executes an
additional general release, in a form substantially similar to the general
release contained in Section 2 hereof, covering the period of time between
Employee’s execution of this Agreement and the Separation Date (the “Second
Release”).

9.3 Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Separation Agreement’s waiver and release of claims under the federal Age
Discrimination in Employment Act of 1967, as amended.

10. Assistance. Employee agrees that during the two-year period following the
Separation Date, he will cooperate with Northstar, its affiliates and their
counsel with respect to Northstar’s defense of any litigation, investigations,
or governmental proceedings that relates in any way to the Employee’s period of
service with Northstar or its affiliates. Northstar will promptly reimburse the
Employee for all reasonable and documented out of pocket expenses (including
coach class travel expenses) incurred in connection with providing his
cooperation under this Section 10. Any service rendered pursuant to this
Section 10 will not be considered services under the Consulting Agreement, no
additional consideration (except as otherwise provided herein) shall be due or
payable to Employee therefor, and Employee acknowledges and agrees that the
Severance Package constitutes adequate legal consideration for any such service
rendered pursuant to this Section 10.

11. Severability. In the event any provision of this Agreement shall be found
unenforceable by an arbitrator or a court of competent jurisdiction, the
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that Northstar
shall receive the benefits contemplated herein to the fullest extent permitted
by law. If a deemed modification is not satisfactory in the judgment of such
arbitrator or court, the unenforceable provision shall be deemed deleted, and
the validity and enforceability of the remaining provisions shall not be
affected thereby.

12. Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of Washington.

13. Binding on Successors. The parties agree that this Agreement shall be
binding on, and inure to the benefit of, Northstar and its successors and/or
assigns.

14. Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof.

15. Good Faith. The parties agree to do all things necessary and to execute all
further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

16. Entire Agreement; Modification. This Agreement and the Second Release,
including the surviving provisions of the Employment Agreement, Consultant
Agreement, Amendments to Stock Option Agreements, Confidentiality Agreement and
Indemnification Agreement signed by Employee and the stock option plan and
associated stock option agreement and grant documents herein incorporated by
reference, is intended to be the entire agreement between the parties and
supersedes and cancels any and all other and prior agreements, written or oral,
between the parties regarding this subject matter. It is agreed that there are
no collateral agreements or representations, written or oral, regarding the
terms and conditions of Employee’s separation of employment with Northstar and
settlement of all claims between the parties other than those set forth in this
Agreement. This Agreement may be amended only by a written instrument executed
by all parties hereto.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated: 12/4/2008     By:    /s/ Raymond N. Calvert       Raymond N. Calvert

 

    NORTHSTAR NEUROSCIENCES, INC. Dated: 12/4/2008     By:    /s/ John S. Bowers
Jr.       John S. Bowers Jr.       President and Chief Executive Officer

 

6



--------------------------------------------------------------------------------

Exhibit A

AMENDMENT

TO

STOCK OPTION AGREEMENTS

This Amendment to Stock Option Agreements, dated effective as of
January 31, 2009 (the “Amendment”), amends that certain Stock Option Agreement
dated February 8, 2001 (number 00000060) and the related Notice of Stock Option
Grant, that certain Stock Option Agreement dated February 28, 2002 (number
00000109) and the related Notice of Stock Option Grant, that certain Stock
Option Agreement dated February 28, 2002 (number 000000122) and the related
Notice of Stock Option Grant, that certain Stock Option Agreement dated
October 16, 2002 (number 000000186) and the related Notice of Stock Option
Grant, that certain Stock Option Agreement dated August 2, 2003 (number
000000296) and the related Notice of Stock Option Grant, that certain Stock
Option Agreement dated January 26, 2004 (number 000000319) and the related
Notice of Stock Option Grant, that certain Stock Option Agreement dated March 4,
2004 (number 000000352) and the related Notice of Stock Option Grant, that
certain Stock Option Agreement dated May 4, 2005 (number 000000417) and the
related Notice of Stock Option Grant, and that certain Stock Option Agreement
dated May 4, 2005 (number 00000420) and the related Notice of Stock Option
Grant, each by and between Northstar Neuroscience, Inc. (the “Company”) and
Raymond N. Calvert (“Optionee”) (each, the “Original Option Agreement”) and as
issued under the Company’s 1999 Stock Option Plan, as amended to date, and is
entered into by and between the Company and Optionee. All capitalized terms used
in this Amendment, but not defined herein, shall have the meanings given to them
in the Original Option Agreement.

AGREEMENT

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Amendment to Section 2. Section 2 of the Original Option Agreement is hereby
amended and restated in its entirety to read as follows, and conforming
amendments to the related Notice of Stock Option Grant are hereby deemed to have
been made:

“2 Term of the Option. The Option will terminate on the earliest to occur of the
following: (a) December 31, 2009; and (b) the date of termination of the
Holder’s Service for Cause.”

2. Effect of Amendment. Except as amended by this Amendment, the terms of the
Original Option Agreement remain in full force and effect.

3. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

The parties have executed this Amendment effective as of the date and year first
written above.

 

NORTHSTAR NEUROSCIENCE, INC.     Raymond N. Calvert By:   /s/ John S. Bowers Jr.
    By:   /s/ Raymond N. Calvert Name:   John S. Bowers Jr.       Title:  
President and Chief Executive Officer      

 

7



--------------------------------------------------------------------------------

Exhibit B

AMENDMENT

TO

STOCK OPTION AGREEMENTS

This Amendment to Stock Option Agreements, dated effective as of
January 31, 2009 (the “Amendment”), amends that certain Stock Option Agreement
dated April 1, 2008 (number 20060311) and the related Notice of Stock Option
Grant, and that certain Stock Option Agreement dated April 1, 2008 (number
20060312) and the related Notice of Stock Option Grant, each by and between
Northstar Neuroscience, Inc. (the “Company”) and Raymond N. Calvert (“Optionee”)
(each, the “Original Option Agreement”) and as issued under the Company’s 2006
Performance Incentive Plan, as amended to date, and is entered into by and
between the Company and Optionee. All capitalized terms used in this Amendment,
but not defined herein, shall have the meanings given to them in the Original
Option Agreement.

AGREEMENT

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Amendment to Section 7.1(d). Section 7.1(d) of the Original Option Agreement
is hereby amended and restated in its entirety to read as follows, and
conforming amendments to the related Notice of Stock Option Grant are hereby
deemed to have been made:

“(d) Other Termination of Service. If the Optionee’s Service terminates for any
reason, except Disability, death or Cause, the Option, to the extent vested and
exercisable by the Optionee on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee at any time prior to December 31,
2009.”

2. Effect of Amendment. Except as amended by this Amendment, the terms of the
Original Option Agreement remain in full force and effect.

3. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

The parties have executed this Amendment effective as of the date and year first
written above.

 

NORTHSTAR NEUROSCIENCE, INC.     Raymond N. Calvert By:   /s/ John S. Bowers Jr.
    By:   /s/ Raymond N. Calvert Name:   John S. Bowers Jr.       Title:  
President and Chief Executive Officer      

 

8